Liste des agents à promouvoir au grade de
greffier de juridiction
au titre de l'année 2008
1- Raoudha Hlioui,
2 - Othman Hmaïdi,
3- Houda Rchikou,
4- Raoudha Madiouni,
5- Najiba Ben Hamouda,
6- Latifa Rouabhia,
7- Ali Jlassi.

Liste des agents à promouvoir au grade de
greffier adjoint de juridiction
au titre de l'année 2008
1- Hassen Dkhili,
2- Youssef Klai.

MINISTERE DE L'INDUSTRIE
ET DE LA TECHNOLOGIE

Arrêté du ministre de l'industrie et de la
technologie du 3 mars 2010, portant
institution d'un permis de recherche
d'hydrocarbures dit permis « Chorbane ».

Le ministre de l'industrie et de la technologie,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que modifié et complété
par la loi n° 2002-23 du 14 février 2002, la loi
n° 2004- 61 du 27 juillet 2004 et la loi n° 2008-15 du
18 février 2008,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros des repères
des sommets des périmètres élémentaires constituant
les titres des hydrocarbures,

Vu le décret n° 2009-3790 du 21 décembre 2009,
portant approbation de la convention et ses annexes
signées à Tunis le 18 septembre 2009 entre l'Etat
Tunisien d'une part et l'Entreprise Tunisienne
d'Activités Pétrolières en tant que titulaire et la société
«Alpine Oil and Gas PTY Ltd» en tant
qu'entrepreneur d'autre part,

Vu l'arrêté du ministre de l'industrie du 15 février
2001, fixant les modalités de dépôt et d'instruction des
demandes de titres d'hydrocarbures,

Vu l'arrêté du ministre de l'industrie du 4 juillet
2001, portant institution d'un permis de prospection
d'hydrocarbures dit permis « Chorbane » au profit de
l'Entreprise Tunisienne d'Activités Pétrolières en tant
que titulaire et la société « Anshutz Overseas Tunisia
Corporation » en tant qu'entrepreneur,

Vu l'arrêté du ministre de l'industrie et de l'énergie
du 12 décembre 2003, portant extension d'une année
de la période de validité du permis « Chorbane »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 22 novembre
2006, portant extension de trois ans de la période de
validité du permis « Chorbane »,

Vu la lettre en date du 5 décembre 2006, relative à
l'acquisition de la société «Anshutz Overseas
Corporation » par la société « Grove Energy (Tunisia)
Corporation »,

Vu la lettre en date du 19 avril 2007, portant
changement de dénomination de la société « Grove
Energy (Tunisia) Corporation » en «Grove Energy
(Tunisia) Limited »,

Vu la demande déposée le 10 novembre 2007, à la
direction générale de l'énergie, par laquelle la société
«Grove Energy (Tunisia) Limited » et l'Entreprise
Tunisienne d'Activités Pétrolières, ont sollicité
conformément à l'article 10 du code des
hydrocarbures la transformation du permis de
prospection « Chorbane » en permis de recherche,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion du 17 décembre
2007,

Vu l'accord de transfert signé le 21 mai 2008, par
lequel la société « Grove Energy (Tunisia) Limited » a
notifié la cession de la totalité de ses intérêts dans le
permis « Chorbane » au profit des sociétés « Alpine
Oil& Gas Pt Y Ltd » et « Kairiki Energy Ltd »,

Vu la lettre en date du 24 novembre 2008, par
laquelle la société « Kairiki Energy Ltd » a notifié son
retrait du permis « Chorbane »,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est institué pour une période de 3
ans à compter du jour suivant l'expiration du permis
de prospection, soit à partir du 13 juillet 2007, le
permis de recherche d'hydrocarbures dit permis
«Chorbane » au profit de l'Entreprise Tunisienne
d'Activités Pétrolières en tant que titulaire et de la
société «Alpine Oil& Gas PtY Ltd» en tant
qu'entrepreneur.

N°20 Journal Officiel de la République Tunisienne — 9 mars 2010

Page 641
Ce permis s'étendant sur les gouvernorats de
Sousse et Kairouan, comporte 607 périmètres
élémentaires, soit 2428 kilomètres carrés et est
délimité conformément au décret susvisé n° 2000-946
du 2 mai 2000 par les sommets et les numéros de
repères figurant dans le tableau ci-après :

Art. 2 - Les droits et obligations relatifs au présent
permis seront régis par la loi n° 99-93 du 17 août 1999
telle que complétée par la loi n° 2002-23 du 14 février
2002, la loi n° 2004-61 du 27 juillet 2004 et la loi
n° 2008-15 du 18 février 2008, ainsi que par
l'ensemble des textes susvisés.

Tunis, le 3 mars 2010.

Le ministre de l'industrie

: | et de la technologie
Sommets N° de Repères Afif Chelbi
1 328 604 Vu
2 366 604 Le Premier ministre
3 366 598 Mohamed Ghannouchi
4 362 598
5 362 588
6 368 588 MINISTERE DES DOMAINES DE L'ETAT
7 368 586 ET DES AFFAIRES FONCIERES
8 370 586
9 370 580
10 362 580 Décret n° 2010-380 du 3 mars 2010, relatif à
11 36 572 l'attribution à titre privé d'une terre collective
5 — relevant de la collectivité Douz Est à la
12 372 572 délégation Douz Nord du gouvernorat de
13 372 568 Kébili (concernant la terre collective dite
14 374 568 Garâat Guétisse).
15 374 564 Le Président de la République,
16 372 564 Sur proposition du ministre des domaines de l'Etat
17 372 560 et des affaires foncières,
18 370 560 Vu la loi n° 64-28 du 4 juin 1964, fixant le régime
19 370 542 des terres collectives, telle qu'elle a été modifiée et
20 372 542 complétée par la loi n° 71-7 du 14 janvier 1971, par la
21 372 530 loi n° 79 -27 du 11 mai 1979 et par la loi n° 88-5 du 8
22 370 530 février 1988,
23 370 510 Vu la loi n° 92-44 du 4 mai 1992, portant transfert
24 360 510 de certaines attributions des ministres des finances et
25 360 514 de l'agriculture au ministre chargé des domaines de
36 338 514 l'Etat et des affaires foncières,
27 338 526 Vu le décret n° 65-327 du 2 juillet 1965, fixant les
58 348 526 modalités d'application de la loi n° 64-28 du 4 juin
59 348 532 1964 relative au régime des terres collectives, tel qu'il
—— a été modifié et complété par le décret n° 81-327 du
30 364 532 10 mars 1981 , par le décret n° 88-894 du 29 avril
31 364 550 1988 et par le décret n° 95-1229 du 10 juillet 1995,
32 356 550 Vu le procès-verbal de réunion du conseil de
33 356 554 gestion de la collectivité Douz Est à la délégation de
34 338 554 Douz Nord en date du 25 avril 2008 relatif à
35 338 564 l'attribution à titre privé de la terre collective dite
36 334 564 Garâat Guétisse et sise à la délégation de Douz Nord,
37 334 584 approuvé par le conseil de tutelle local de la
38 332 584 délégation de Douz Nord en date du 5 juin 2009, par
39 332 508 le conseil de tutelle régional du gouvernorat de Kébili
— en date du 10 octobre 2009 et homologué par le
40 328 598 ministre des domaines de l'Etat et des affaires
ain 328 604 foncières le 29 décembre 2009.
Page 642 Journal Officiel de la République Tunisienne — 9 mars 2010 N°20
